DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 2, line 3 ends in a semicolon, and there is no additional recitation thereafter such that it is not clear what the floorplate might include.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maaniitty (US 2015/0251047).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. A chair apparatus comprising: 
a chair head assembly (several embodiments shown throughout the figures); and 
a floorplate assembly including a slide plate and a floorplate (the interconnecting portions of the various embodiments that connect the chair head to the floorplate assembly and slides along the floorplate assembly), 
the chair head assembly movably affixed to a slide plate in the floorplate assembly (for example the bases shown in each of the embodiments of Figures 1a-5, 7a-9d, 12a-12b, 14, 17b, and 18b-18c) to slide the chair head assembly along at least a portion of the floorplate, the slide plate positioned over the floorplate and having a width wider than the floorplate (as shown in Figures 3, 7a-7f, and 9a-9d), the slide plate to allow the chair head assembly to move along at least a portion of a length of the floorplate (although functionally recited, the floorplates of the various embodiments have this very purpose and function).

2. The chair apparatus of claim 1, wherein the chair head assembly includes a chair seat portion, a chair back portion, and a support member (Figures 1a-5, 8, 12a-12b, 14, and 17b).

3. The chair apparatus of claim 2, wherein the chair seat portion is attached to the support member, the support member is attached to the slide plate (Figures 1a-5, 8, 12a-12b, 14, and 17b), and the slide plate moves with respect to the floorplate (although functionally recited, the floorplates of the various embodiments have this very purpose and function).

4. The chair apparatus of claim 3, wherein the slide plate includes a main body and two side portions extending substantially perpendicular from the main body alongside the floorplate, each side portion including a protrusion extending into a track along a side of the floorplate, the track allowing the slide plate to move along the track via the protrusions (Figures 7a-7f and 9a-9d).

5. The chair apparatus of claim 3, wherein the floorplate includes an upper plate, a lower plate, and a slide plate mount, the upper plate and the lower plate forming the floorplate with an opening to allow the slide plate mount inside the floorplate to be attached to the slide plate to enable the support member attached to the slide plate to move along the opening (Figures 7b and 7e show upper plate and lower plate comprising laterally protruding flanges that define an opening that receives a slide plate mount inside the floorplate).

6. The chair apparatus of claim 5, wherein the floorplate further includes a guide rail assembly to support the slide plate mount to enable movement of the slide plate (the opening into the side surface of the floorplate has structure that defines rails that support and guide the slide plate mounts, as shown in Figures 7b and 7e).

7. The chair apparatus of claim 6, wherein the slide plate mount further includes a guide rail (comprising a laterally inwardly protruding pin for supporting the wheel 738 shown in Figure 7e), a hybrid bearing (the bearing comprising both laterally constraining structure and vertically constraining structure between the wheel 738 and the opening in which it rides to constitute a hybrid bearing, as shown in Figure 7e), and a guide rail support (comprising a lower portion of the vertically downwardly extending portion of element 734 in Figure 7e).

8. The chair apparatus of claim 7, wherein the slide plate mount is arranged to be movable along the guide rail via the hybrid bearing (as can be appreciated from Figure 5 and paragraphs 0051 and 0056).

11. A floorplate assembly apparatus comprising: 
a slide plate (the interconnecting portions of the various embodiments that connect the chair head to the floorplate assembly and slides along the floorplate assembly, for example the bases shown in each of the embodiments of Figures 1a-5, 7a-9d, 12a-12b, 14, 17b, and 18b-18c provide slide plates); and 
a floorplate (shown in the various embodiments throughout the figures), 
the slide plate arranged to receive a support member (shown in the various embodiments throughout the figures), the slide plate movably affixed to the floorplate via a track along the floorplate, the slide plate positioned over the floorplate and having a width wider than the floorplate (as shown in Figures 3, 7a-7f, and 9a-9d), the slide plate to allow the support member to move along at least a portion of a length of the floorplate assembly (although functionally recited, the floorplates of the various embodiments have this very purpose and function).

12. The floorplate assembly apparatus of claim 11, wherein the support member is attached to a chair including a chair seat portion and a chair back portion (Figures 1a-5, 8, 12a-12b, 14, and 17b).

13. The floorplate assembly apparatus of claim 11, wherein the slide plate includes a main body and two side portions extending substantially perpendicular from the main body alongside the floorplate, each side portion including a protrusion extending into the track along a side of the floorplate, the track allowing the slide plate to move along the track via the protrusions (Figures 7a-7f and 9a-9d).

14. The floorplate assembly apparatus of claim 13, wherein the floorplate includes an upper plate, a lower plate, and a slide plate mount, the upper plate and the lower plate forming the floorplate with an opening to allow the slide plate mount inside the floorplate to be attached to the slide plate to enable the support member attached to the slide plate to move along the opening (Figures 7b and 7e show upper plate and lower plate comprising laterally protruding flanges that define an opening that receives a slide plate mount inside the floorplate).

15. The floorplate assembly apparatus of claim 14, wherein the floorplate further includes a guide rail assembly to support the slide plate mount to enable movement of the slide plate (the opening into the side surface of the floorplate has structure that defines rails that support and guide the slide plate mounts, as shown in Figures 7b and 7e).

16. The floorplate assembly apparatus of claim 15, wherein the slide plate mount further includes a guide rail (comprising a laterally inwardly protruding pin for supporting the wheel 738 shown in Figure 7e), a hybrid bearing (the bearing comprising both laterally constraining structure and vertically constraining structure between the wheel 738 and the opening in which it rides to constitute a hybrid bearing, as shown in Figure 7e), and a guide rail support (comprising a lower portion of the vertically downwardly extending portion of element 734 in Figure 7e).

17. The floorplate assembly apparatus of claim 16, wherein the slide plate mount is arranged to be movable along the guide rail via the hybrid bearing (as can be appreciated from Figure 5 and paragraphs 0051 and 0056).

18. The floorplate assembly apparatus of claim 11, wherein the track includes at least one of an opening or a groove in the floorplate (openings or grooves are shown in Figures 7b and 7e receiving laterally inwardly extending protruding elements of the slide plates).

19. The floorplate assembly apparatus of claim 1, further including a connector (connectors shown by the connection of the floorplates to the desk and its base in Figures 1a-1d, 3-6, 8, 12a-15) to connect the chair apparatus to a device (although functionally recited only, the connectors are capable of this function and in fact are shown connecting the chairs to a device in the form of a work station).

20. An apparatus comprising: 
a slide plate to which a support member for a seat is to be attached (the interconnecting portions of the various embodiments that connect the chair head via a support member to the floorplate assembly and which slide along the floorplate assemblies); and 
a floorplate (as shown in the various embodiments) including:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maaniitty (US 2015/0251047).

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
9. The chair apparatus of claim 1, further including a connector (connectors shown by the connection of the floorplates to the desk and its base in Figures 1a-1d, 3-6, 8, 12a-15) to connect the chair apparatus to a gaming device (although functionally recited only, the connectors are capable of this function and it would have been obvious for the desks shown to support or include gaming devices).

10. The chair apparatus of claim 9, wherein the connector is to contain and conceal wires between the chair apparatus and the gaming device (drive systems, sensors, and the controller 1106 in the work surface are connected by wiring, as disclosed in paragraph 0067, paragraphs 0009 and 0060 describe drives for moving the platform for a seat and for braking the sliding plate of the chair apparatus such that the connector contains and conceals wires between the chair apparatus and the work station surface that is interpreted as providing or supporting the gaming device).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636